Opinion of the Court
Robert E. Quinn, Chief Judge:
The accused challenges the sufficiency of the post-trial review of his conviction by a general court-martial. The staff judge advocate summarized in some detail the evidence submitted by both parties. His discussion of the case, however, is limited to the following:
“4. DISCUSSION, a. The findings. It is the opinion of the Staff Judge Advocate that the findings of guilty of the charges and speeifica-*160tions were established beyond a reasonable doubt by the adequacy and weight of the competent evidence of record.



“5. OPINION.



“c. Sufficiency of the evidence. The competent evidence of record establishes the accused’s guilt beyond a reasonable doubt and the findings of guilty are correct in law and fact.
“7. RECOMMENDATION. a. For the reasons stated it is recommended that the sentence be approved but that the bad conduct discharge be suspended until the accused is released from confinement, or until completion of appellate review, whichever is the later date.”
Under the Uniform Code, the convening authority must submit the record of trial in a general court-martial case to a staff judge advocate for review. In turn, the staff judge advocate is required to provide the convening authority with a “written opinion.” Article 61, Uniform Code of Military Justice, 10 USC § 861. In part, paragraph 855 of the Manual directs the staff judge advocate to give “reasons for both” his opinion and recommendations.
It is apparent that the Code and the supplemental Manual provisions are intended to prevent uninformed or capricious action on the case. United States v Fields, 9 USCMA 70, 25 CMR 332. Sometimes the evidence establishes guilt so clearly and compellingly that a recital of the evidence points unerringly to a conclusion of guilt. However, in a case involving disputed questions of fact, a mere summarization of the testimony does not necessarily point to the correct conclusion. Rationalization is required. And if the reasons offered for the conclusions are not persuasive, the conclusion may be unsound. Here, the accused testified at the trial. His testimony, corroborated by other evidence, raised substantial issues of fact as to most of the offenses charged. The situation, therefore, is one which required the staff judge advocate to give reasons for his opinion. Cf. United States v Westrich, 9 USCMA 82, 25 CMR 344.
The decision of the board of review is reversed. The record of trial is returned to The Judge Advocate General of the Army for reference to a competent convening authority for further proceedings under Articles 61, 64, Uniform Code of Military Justice, 10 USC §§ 861, 864.
Judge Ferguson concurs.